Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered December 18, 1984, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the defendant’s guilt was proven beyond a reasonable doubt. The victim’s testimony regarding the commission of this crime was more than sufficient to support the verdict and we find no basis to disturb the jury’s findings with respect to her credibility.The defendant’s remaining contentions have not been preserved for this court’s review and we decline to reach them in the interest of justice. Mangano, J. P., Brown, Rubin and Spatt, JJ., concur.